PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of $2,189.24 for overpayment of his insurance premiums. Respondent’s Answer, although admitting the validity of the claim, also states that there were insufficient funds remaining in its appropriation for the pertinent fiscal year from which the obligation could have been paid.
While we feel that this is a claim which in equity and good conscience should be paid, the Court is of the opinion that an award cannot be made, based on our decision in Airkem Sales & Service, et al. vs. Dept. of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.